OPINION
By OVERMYER, J.
On the first ground of error urged upon the court, complaint is made that upon the cross-examination of Louis Gross, the driver of the car in which plaintiff was riding, he was asked this question: "Q. By the way, I guess Mr. Fry sued you?” and that the objection of plaintiff to the question was sustained. We are of the opinion that this question was proper, to show feeling or hos-* tility of the witness, this,being the obvious purpose of it, but counsel for plaintiff abided the ruling of the court, after some discussion, and made no attempt to ask further questions to develop the point sought to be made, or to show feeling or hostility and thereby present a record which might show prejudicial error in this connection. We find no prejudicial error, therefore, on this point.
Complaint is also made that the trial court erred in rejecting the testimony of witness Shaller, a garage man, who' was asked regarding the location of the automobiles and certain skid marks when he *515arrived some time after the collision and after the cars had been moved. In our opinion the rejection of this evidence was not prejudicial error. The witness did not arrive on the scene until some considerable time after the collision and after the cars had been moved, and this being true, it is not likely that his testimony on these subjects, if admissible and if received, would have resulted in a different verdict.
We have carefully read the record and the charge of the court, and we find there is credible evidence to sustain the verdict for plaintiff, especially when considered with the defendant’s own evidence above quoted, and that there was no error in the overruling of defendant’s several motions for a verdict in his favor, nor prejudicial error in the charge of the court, and the judgment will therefore be affirmed.
Judgment affirmed.
RICHARDS and LLOYD, JJ, concur.